DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14, in last line recites “target device us selected” perhaps it should be “target device is selected”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp


Claims 1-3, 5-7, 13, 14, and 20 are rejected on the ground of nonstatutory non-obvious type double patenting over claims 1-9 of U.S. Patent No. 10250929. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim same subject matter.

Instant Application No. 16/269,775
U.S. Patent No. 10250929
Claims 1, A method of disseminating a digital wallet to a target device, comprising: searching, with a searching device, on a local network for the target device, wherein the digital wallet is an electronically stored registered card based account for use in electronic commercial transactions, and wherein the entire digital wallet is absent from the target device prior to the search; selecting at the searching device one or more target devices; and 
pushing the digital wallet, including digital wallet functionality, to the target device selected at the searching device by a user to establish the digital wallet at the target device, 

A method of disseminating a digital wallet to a target device, comprising: searching, with a searching device, on a local network for the target device, wherein the digital wallet is an electronically stored registered card based account for use in electronic commercial transactions, and wherein the entire digital wallet is absent from the target device prior to the search; selecting at the searching device one or more target devices; receiving a trigger signal from a remote control; and in response to the received trigger signal, pushing the entire digital wallet, including digital wallet functionality, to the target device selected at the searching device by a user to establish the digital wallet at the target device, and only if user authorization has been received by the searching device to establish the digital wallet at the target device without having to enter information at the target device to create a new digital wallet at the target device

Claims 2-3
Claim 5 maps to
Claim 4
Claim 6 maps to 
Claim 5
Claim 7 maps to
Claim 6
Claim 13 maps to 
Claim 7
Claim 14 maps to
Claim 8
Claim 20 maps to 
Claim 9



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8, 9, 11, 14, 15, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shin et al. (US 20130148024).

Regarding claim 1, Shin discloses, a method of disseminating a digital wallet to a target device (par. 0087-0088 discloses mobile device transferring payment account information to the Smart TV and this payment account information is stored in a data storage element of the Smart TV), comprising:
searching, with a searching device, on a local network for the target device (par. 0082, fig. 8 discloses a smart TV and remote control (target devices) can obtain payment account data from mobile device (i.e. searching device) payment account data, par. 0087 discloses, the consumer presents a portable consumer device to the smart TV or remote control device, for example, consumer may be prompted to “wave” and NFC enabled mobile device near the smart TV, i.e. here “wave” action by user of mobile device near TV makes mobile device searching for a TV via NFC in order to transfer payment data ( i.e. digital wallet), par. 0076 discloses Near field communications capability is a short-range communications capability, such as RFID, Bluetooth, infrared, here RFID and Bluetooth network works in close proximity therefore they are local network by functionality), wherein the digital wallet is an electronically stored registered card based account for use in electronic commercial transactions (par. 0082 discloses payment account data or payment card or mobile device payment account data is on a portable consumer device or mobile device, i.e. mobile device electronically stores payment card based payment account data for use in electronic commercial transactions, as disclosed in par. 0086-0087 used for purchasing goods), and wherein the entire digital wallet is absent from the target device prior to the search (par. 0088 discloses payment account data transferred to the smart TV may then be stored in a data storage element of the smart TV, i.e. Television device did not have payment data (i.e. digital wallet data) prior to payment data transfer from mobile device);
selecting at the searching device one or more target devices (par. 0087 discloses, the consumer presents a portable consumer device to the smart TV or remote control device, for example, consumer may be prompted to “wave” and NFC enabled mobile device near the smart TV, i.e. here “wave” action by user of mobile device near TV makes mobile device searching for a TV via NFC in order to transfer payment data ( i.e. digital wallet)); and pushing the digital wallet, including digital wallet functionality, to the target device selected at the searching device by a user to establish the digital wallet at the target device (par. 0087-0088 discloses mobile device transferring payment account information to the Smart TV and this payment account information is stored in a data storage element of the Smart TV, i.e. mobile device pushing digital wallet to smart TV  and establishes digital wallet by storing payment information at smart TV), without having to enter information at the target device to create a new digital wallet at the target device (par. 0087-0088 discloses ).

Regarding claim 2, The method according to claim 1, 
Shin further discloses, wherein pushing the digital wallet to the target device comprises pushing the digital wallet from the searching device over the local network (par. 0087 discloses, the consumer presents a portable consumer device to the smart TV or remote control device, for example, consumer may be prompted to “wave” and NFC enabled mobile device near the smart TV, i.e. here “wave” action by user of mobile device near TV makes mobile device searching for a TV via NFC in order to transfer payment data ( i.e. digital wallet), par. 0076 discloses Near field communications capability is a short-range communications capability, such as RFID, Bluetooth, infrared, here RFID and Bluetooth network works in close proximity therefore they are local network by functionality).

Regarding claim 4, The method according to claim 1, 
Shin further discloses, comprising pushing the digital wallet to the target device only if user authorization has been received by the searching device (par. 0087-0088 discloses par. 0087 discloses, the consumer presents a portable consumer device to the smart TV or remote control device, for example, consumer may be prompted to “wave” and NFC enabled mobile device near the smart TV, i.e. “wave” ).

Regarding claim 8, The method according to claim 1, 
Shin further discloses, further comprising:
receiving at the target device, at least one of a broadcast content and a call-to-action related to the broadcast content (par. 0034 discloses smart TV (i.e. target device) can include a television tuner for over-the-air access, input for cable television, i.e. target device is receiving broadcast content).

Regarding claim 9, The method according to claim 8, 
Shin further discloses, further comprising:
accessing the digital wallet at the target device in response to the received at least one of the broadcast content and the call-to-action related to the broadcast content (par. 0059 Fig. 9A discloses user accessing payment information in response to the user performing action to purchase goods or services, such as television program as shown in fig. 9A since smart TV is connected to the cable provider, the action to buy the content is related to broadcast content).

Regarding claim 11, The method according to claim 1, 
Shin further discloses, wherein the digital wallet is one of created or is a pre-existing digital wallet already associated with a different device (par. 0082, fig. 

Regarding claim 14, Shin discloses, a system for disseminating a digital wallet to a target device (par. 0087-0088 discloses mobile device transferring payment account information to the Smart TV and this payment account information is stored in a data storage element of the Smart TV), the system comprising:
a searching device for searching on a local network for a target device (par. 0082, fig. 8 discloses a smart TV and remote control (target devices) can obtain payment account data from mobile device (i.e. searching device) payment account data, par. 0087 discloses, the consumer presents a portable consumer device to the smart TV or remote control device, for example, consumer may be prompted to “wave” and NFC enabled mobile device near the smart TV, i.e. here “wave” action by user of mobile device near TV makes mobile device searching for a TV via NFC in order to transfer payment data ( i.e. digital wallet), par. 0076 discloses Near field communications capability is a short-range communications capability, such as RFID, Bluetooth, infrared, here RFID and Bluetooth network works in close proximity therefore they are local network by functionality), wherein the digital wallet is an electronically stored registered card based account for use in electronic commercial transactions (par. 0082 discloses payment account data or payment card or mobile device payment account data is on a portable consumer device or mobile device, i.e. mobile device electronically stores payment card based payment account data for use in electronic commercial transactions, as disclosed in par. 0086-0087 used for purchasing goods), and wherein the entire digital wallet is absent from the target device prior to the search (par. 0088 discloses payment account data transferred to the smart TV may then be stored in a data storage element of the smart TV, i.e. Television device did not have payment data (i.e. digital wallet data) prior to payment data transfer from mobile device); and
a wallet-providing module for pushing the digital wallet, including digital wallet functionality, to the target device to establish the digital wallet at the target device (par. 0087-0088 discloses mobile device transferring payment account information to the Smart TV and this payment account information is stored in a data storage element of the Smart TV, i.e. mobile device pushing digital wallet to smart TV  and establishes digital wallet by storing payment information at smart TV) without having to enter information at the target device to create a new digital wallet at the target device only if user authorization has been received by the searching device (par. 0087-0088 discloses par. 0087 discloses, the consumer presents a portable consumer device to the smart TV or remote control device, for example, consumer may be prompted to “wave” and NFC enabled mobile device near the smart TV, i.e. “wave” action indicates that user at mobile device has authorized transferring payment account information to the Smart TV, and this payment account information is stored in a data storage element of the Smart TV therefore user at the Smart TV does not have to enter payment information to create payment account at Smart TV, it is transferred from mobile device in digital form), and wherein the target device us selected at the searching device by a user (par. 0087 discloses, the consumer presents a portable consumer device to the smart TV or remote control device, for ).

Regarding claim 15, The system according to claim 14,
Shin meets the claim limitations as set forth in claim 8.

Regarding claim 16, The system according to claim 15,
Shin meets the claim limitations as set forth in claim 9.

Regarding claim 18, The system according to claim 15,
Shin meets the claim limitations as set forth in claim 11.


Regarding claim 20, Shin discloses, a non-transitory computer readable storage medium storing instructions thereon, the instructions executable by a processor (see par. 0073) and arranged to:
search, with a searching device, on a local network for a target device (par. 0082, fig. 8 discloses a smart TV and remote control (target devices) can obtain payment account data from mobile device (i.e. searching device) payment account data, par. 0087 discloses, the consumer presents a portable consumer device to the smart TV or remote control device, for example, consumer may be prompted to “wave” and NFC enabled mobile device near the smart TV, i.e. here “wave” action by user of mobile , wherein the digital wallet is an electronically stored registered card based account for use in electronic commercial transactions (par. 0082 discloses payment account data or payment card or mobile device payment account data is on a portable consumer device or mobile device, i.e. mobile device electronically stores payment card based payment account data for use in electronic commercial transactions, as disclosed in par. 0086-0087 used for purchasing goods), and wherein the entire digital wallet is absent from the target device prior to the search (par. 0088 discloses payment account data transferred to the smart TV may then be stored in a data storage element of the smart TV, i.e. Television device did not have payment data (i.e. digital wallet data) prior to payment data transfer from mobile device);
receive a selection at the searching device of one or more target devices (par. 0087 discloses, the consumer presents a portable consumer device to the smart TV or remote control device, for example, consumer may be prompted to “wave” and NFC enabled mobile device near the smart TV, i.e. here “wave” action by user of mobile device near TV makes mobile device searching for a TV via NFC in order to transfer payment data ( i.e. digital wallet)); and push the digital wallet, including digital wallet functionality, to the target device selected at the searching device by a user to establish the digital wallet at the target device (par. 0087-0088 discloses , and only if user authorization has been received by the searching device to establish the digital wallet at the target device without having to enter information at the target device to create a new digital wallet at the target device (par. 0087-0088 discloses par. 0087 discloses, the consumer presents a portable consumer device to the smart TV or remote control device, for example, consumer may be prompted to “wave” and NFC enabled mobile device near the smart TV, i.e. “wave” action indicates that user at mobile device has authorized transferring payment account information to the Smart TV, and this payment account information is stored in a data storage element of the Smart TV therefore user at the Smart TV does not have to enter payment information to create payment account at Smart TV, it is transferred from mobile device in digital form). 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  


Claim 3 is rejected under U.S.C. 103 as being unpatentable over Shin et al. (US 20130148024), in view of Poornachandran et al. (US 20140188719).

Regarding claim 3, The method according to claim 1, 
Shin further discloses, wherein pushing the digital wallet to the target device comprises pushing the digital wallet in response to an instruction from the searching device (par. 0087 discloses, the consumer presents a portable consumer device to the smart TV or remote control device, for example, consumer may be prompted to “wave” and NFC enabled mobile device near the smart TV, i.e. here “wave” action by user of mobile device near TV makes mobile device searching for a TV via NFC in order to transfer payment data (i.e. digital wallet), par. 0076 discloses Near field communications capability is a short-range communications capability, such as RFID, Bluetooth, infrared, here RFID and Bluetooth network works in close proximity therefore they are local network by functionality).
Shin does not disclose, pushing the digital wallet from the cloud over the Internet. 
Poornachandran discloses, pushing the digital wallet from the cloud over the Internet (par. 0057 discloses copy of e-wallet is pushed from network server to devices associated with an e-wallet, par. 0016 discloses devices can be mobile internet devices). 
Poornachandran, par. 0035.


Claims  5 and 7 are rejected under U.S.C. 103 as being unpatentable over Shin et al. (US 20130148024), in view of Dua (US 20060165060).

Regarding claim 5, The method according to claim 1, 
Shin does not disclose, comprising the target device accepting the pushed digital wallet only if user authorization has been received by the target device.
Dua discloses, comprising the target device accepting the pushed digital wallet only if user authorization has been received by the target device (par. 0473-0479 discloses existing device authenticates new device, existing device and new device exchanges key exchange, user will be prompted on new device for the wallet PIN associated with the existing device, one the PIN entered, the contents of the wallet on the existing device will begin transferring to the new device, i.e. once existing device authorizes the target device, then only target device will get the wallet pushed from existing device).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to use Shin to include teaching of target Dua, par. 0019.

Regarding claim 7, The method according to claim 1, 
Shin does not disclose, receiving at the user an indication that the digital wallet has been established at the target device.
Dua discloses, receiving at the user an indication that the digital wallet has been established at the target device (par. 0479-0480 discloses, shows visual representation of the data transfer (i.e. wallet) happening from existing device to new device, showing arrow of data movement, with dynamic bar at the bottom of the screen showing percentage completion of the data transfer, par. 0482-0484 discloses upon completion of the wallet transfer, wallet application will be purged from existing device and new device will notified on screen that the data on the old device was purged, i.e. user is able to see completion of digital wallet moving to target or new device via bar graph and also message on new device purging of the wallet on old deice indicates that wallet has been established on new device).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to use Shin to include teaching of receiving at the user an indication that the digital wallet has been established at the target device, as taught by Dua, to provide a visual representation of the data transfer from the existing device to the new device, as disclosed in Dua, par. 0480.


Claim 6 is rejected under U.S.C. 103 as being unpatentable over Shin et al. (US 20130148024), in view of Doss et al. (US 20130221083).

Regarding claim 6, The method according to claim 1, 
Shin further discloses, wherein the searching step comprises searching for target devices, the method comprising selecting at the searching device one or more target devices and wherein the digital wallet is pushed only to the target device, or to each target device, selected at the searching device by the user (par. 0087 discloses, the consumer presents a portable consumer device to the smart TV or remote control device, for example, consumer may be prompted to “wave” and NFC enabled mobile device near the smart TV, i.e. here “wave” action by user of mobile device near TV makes mobile device searching for a TV via NFC in order to push payment data ( i.e. digital wallet) to television device).
Shin does not disclose, wherein the searching step comprises searching for a plurality of target devices
Doss discloses, wherein the searching step comprises searching for a plurality of target devices (par. 0059 discloses device 110 can monitor and detect presence of device 120, based on detection of presence of multiple device 120, providing for display the devices that are detected to allow the user of device 110 to select one or more of the detected devices for sharing the data, i.e. source device shares data with target device by searching and selecting one of the target device of plurality of target device).
Doss, to be able to share the content with plurality of recipient devices, as disclosed in Doss, par. 0059.


Claims 10 and 17 are  rejected under U.S.C. 103 as being unpatentable over Shin et al. (US 20130148024), in view of Gonzalez (US 20120154437).

Regarding claim 10, The method according to claim 8, 

Shin discloses, broadcast content and the call-to-action are receipt at the target device (par. 0034 discloses smart TV (i.e. target device) can include a television tuner for over-the-air access, input for cable television, i.e. target device is receiving broadcast content). 
Shin does not disclose, wherein the at least one of broadcast content and the call-to-action are filtered prior to receipt. 
Gonzalez discloses, wherein the at least one of broadcast content and the call-to-action are filtered prior to receipt (par. 0029 discloses filter may be used to determining channels for example, customer specified favorite channels, recently viewed). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to use Shin to include one of broadcast Gonzalez, to select the content that may of interest to some subscribers, as disclosed in Gonzalez, par. 0004.

Regarding claim 17, The system according to claim 15,
Shin meets the claim limitations as set forth in claim 10.

Claim 12 is rejected under U.S.C. 103 as being unpatentable over Shin et al. (US 20130148024), in view of Bathiche et al. (US 20110314153).

Regarding claim 12, The method according to claim 9, 
Shin does not disclose, receiving an indication of whether the target device is one of at home or away from home.
Bathiche discloses, further comprising:
receiving an indication of whether the target device is one of at home or away from home (par. 0032 discloses pairing of devices, where initiating and target device may be in proximity of each other, being within defined area, such as a home, par. 0085 discloses two paired devices, where one device moves away, prompts the user that device is leaving, i.e. getting indication of whether the target device is at home or away from home). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to use Shin to include one of broadcast content and the call-to-action are filtered prior to receipt, as taught by Gonzalez, to Gonzalez, par. 0004.

Claim 13 is rejected under U.S.C. 103 as being unpatentable over Shin et al. (US 20130148024), in view of Doss et al. (US 20130221083), in further view of Dua (US 20060165060).

Regarding claim 13 Shin discloses, a method of disseminating a digital wallet to a target device (par. 0087-0088 discloses mobile device transferring payment account information to the Smart TV and this payment account information is stored in a data storage element of the Smart TV), comprising: searching with a searching device, on a local network for the target device (par. 0082, fig. 8 discloses a smart TV and remote control (target devices) can obtain payment account data from mobile device (i.e. searching device) payment account data, par. 0087 discloses, the consumer presents a portable consumer device to the smart TV or remote control device, for example, consumer may be prompted to “wave” and NFC enabled mobile device near the smart TV, i.e. here “wave” action by user of mobile device near TV makes mobile device searching for a TV via NFC in order to transfer payment data ( i.e. digital wallet), par. 0076 discloses Near field communications capability is a short-range communications capability, such as RFID, Bluetooth, infrared, here RFID and Bluetooth network works in close proximity therefore they are local network by functionality), wherein the digital wallet is an electronically stored registered card based account for use in electronic commercial transactions (par. 0082 discloses payment account data or payment card or mobile device payment account data is on a , and wherein the entire digital wallet is absent from the target prior to the search (par. 0088 discloses payment account data transferred to the smart TV may then be stored in a data storage element of the smart TV, i.e. Television device did not have payment data (i.e. digital wallet data) prior to payment data transfer from mobile device);
selecting at the searching device one or more target devices (par. 0087 discloses, the consumer presents a portable consumer device to the smart TV or remote control device, for example, consumer may be prompted to “wave” and NFC enabled mobile device near the smart TV, i.e. here “wave” action by user of mobile device near TV makes mobile device searching for a TV via NFC in order to transfer payment data ( i.e. digital wallet)); 
pushing the digital wallet, including digital wallet functionality, only to the target device, or each target device, selected at the searching device by a user to establish the digital wallet at the target device (par. 0087-0088 discloses mobile device transferring payment account information to the Smart TV and this payment account information is stored in a data storage element of the Smart TV, i.e. mobile device pushing digital wallet to smart TV  and establishes digital wallet by storing payment information at smart TV), and only if user authorization has been received by the searching device to establish the digital wallet at the target device without having to enter information at the target device to create a new digital wallet at the target device (par. 0087-0088 discloses par. 0087 discloses, the consumer ); and 
wherein pushing the digital wallet to the target device comprises pushing the digital wallet from:
the searching device over the local network (par. 0087 discloses, the consumer presents a portable consumer device to the smart TV or remote control device, for example, consumer may be prompted to “wave” and NFC enabled mobile device near the smart TV, i.e. here “wave” action by user of mobile device near TV makes mobile device searching for a TV via NFC in order to transfer payment data ( i.e. digital wallet), par. 0076 discloses Near field communications capability is a short-range communications capability, such as RFID, Bluetooth, infrared, here RFID and Bluetooth network works in close proximity therefore they are local network by functionality); or
the cloud over the Internet in response to an instruction from the searching device.
Shin does not disclose, searching for a plurality of target devices, with a searching device; 
accepting the pushed digital wallet only if user authorization has been received by the target device; 
Doss discloses, searching for a plurality of target devices, with a searching device (par. 0059 discloses device 110 can monitor and detect presence of device 120, based on detection of presence of multiple device 120, providing for display the devices that are detected to allow the user of device 110 to select one or more of the detected devices for sharing the data, i.e. source device shares data with target device by searching and selecting one of the target device of plurality of target device).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to use Shin to include searching for plurality of target devices, as taught by Doss, to be able to share the content with plurality of recipient devices, as disclosed in Doss, par. 0059.
Shin in view of Doss does not disclose, accepting the pushed digital wallet only if user authorization has been received by the target device.
Dua discloses, accepting the pushed digital wallet only if user authorization has been received by the target device (par. 0473-0479 discloses existing device authenticates new device, existing device and new device exchanges key exchange, user will be prompted on new device for the wallet PIN associated with the existing device, one the PIN entered, the contents of the wallet on the existing device will begin transferring to the new device, i.e. once existing device authorizes the target device, then only target device will get the wallet pushed from existing device).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Shin in view of Doss using teaching of target device accepting the pushed digital wallet only if user authorization is received by the target device, as taught by Dua, provides for the secure importation of Dua, par. 0019.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736.  The examiner can normally be reached on M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423